Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”), dated as of June 22,
2015, among MGOC, INC. (the “Borrower Representative”), LIN Television
Corporation (the “LIN Borrower” and, together with the Borrower Representative,
the “Borrowers”), each other Loan Party party hereto, each Lender party hereto,
and ROYAL BANK OF CANADA (acting through one or more of its branches or any
Affiliate thereof, collectively, “Royal Bank”), as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Existing Credit
Agreement referred to below.

 

PRELIMINARY STATEMENTS:

 

(1)     The Borrowers, the Lenders party thereto and Royal Bank, as
Administrative Agent entered into that certain Credit Agreement, dated as of
July 31, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time prior to the date of this Amendment, including as amended by
Technical Amendment to Credit Agreement, dated as of November 12, 2013, as
amended and restated by Amendment No. 1 to Credit Agreement, dated as of
April 15, 2014, as amended by Incremental Facility Amendment No. 1 to Credit
Agreement, dated as of August 29, 2014, as amended by Amendment No. 2 to Credit
Agreement, dated as of October 28, 2014, as amended by Amendment No. 3 to Credit
Agreement, dated as of November 7, 2014, as amended by Incremental Facility
Amendment No. 2 to Credit Agreement and Incremental Joinder Agreement, dated as
of December 19, 2014, as amended by Amendment No. 4 to Credit Agreement, dated
as of January 22, 2015 and as amended by Amendment No. 5 to Credit Agreement,
dated as of May 8, 2015, the “Existing Credit Agreement”; the Existing Credit
Agreement, as amended by this Amendment and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(2)     The Borrowers have requested that the Existing Credit Agreement be
amended so as to, among other things, provide for a refinancing of Term B Loans
thereunder with a new tranche of otherwise identical (except as set forth in
this Amendment) Term B Loans (the “New Term B Loans”), which New Term B Loans
would replace the Term B Loans outstanding under the Existing Credit Agreement
immediately prior to the effectiveness of this Amendment (the “Existing Term B
Loans”) and which, except as modified hereby, would have the same terms as the
Existing Term B Loans under the Existing Credit Agreement;

 

(3)     Each Lender holding Existing Term B Loans (collectively, the “Existing
Term B Lenders”) that executes and delivers a consent to this Amendment in the
form of the “Lender Consent” attached hereto (a “Lender Consent”) (collectively,
the “Continuing Term B Lenders”, and otherwise a “Non-Continuing Term B Lender”)
will be deemed (i) to have agreed to the terms of this Amendment, (ii) to have
agreed to continue (via continuation or repayment and a subsequent purchase, as
further described in the Lender Consent) an aggregate principal amount of its
Existing Term B Loans into New Term B Loans in a principal amount equal to the
amount notified to such Continuing Term B Lender by the Administrative Agent,
(iii) upon the Effective Date (as defined herein) to have continued (via
continuation or repayment and a subsequent purchase, as further described in the
Lender Consent) such amount of its Existing Term B Loans into New Term B Loans
in an equal principal amount and (iv) if applicable, upon the Effective Date, to
have agreed to purchase Additional Term B Loans (as defined below);

 

 
 

--------------------------------------------------------------------------------

2 

 

 

(4)     Each Person that executes and delivers a joinder to the Credit Agreement
in the form of the “Joinder” attached hereto (a “Joinder”) (collectively, the
“Additional Term B Lenders”) will be deemed (i) to have agreed to the terms of
the Credit Agreement and this Amendment and (ii) to have committed to make New
Term B Loans to the applicable Borrower(s) on the Effective Date (the
“Additional Term B Loans”), in the amount notified to such Additional Term B
Lender by the Administrative Agent (but in no event greater than the amount such
Person committed to make as Additional Term B Loans in the applicable Joinder
Agreement), and the proceeds of such Additional Term B Loans will be used by the
applicable Borrower(s) to repay in full the outstanding principal amount of the
Existing Term B Loans that are not continued into New Term B Loans by the
Existing Term B Lenders;

 

(5)     The Continuing Term B Lenders and the Additional Term B Lenders
(collectively, the “New Term B Lenders”) are severally willing to continue their
Existing Term B Loans as New Term B Loans or to make New Term B Loans, as the
case may be, on the terms and subject to the conditions set forth in this
Amendment;

 

(6)     The refinancing of the Existing Term B Loans with the proceeds of, or
the continuation of Existing Term B Loans into, the New Term B Loans is a
Repricing Transaction and such New Term B Loans will, except as otherwise
specified herein, have the same terms as, and will replace or refinance all of,
the Existing Term B Loans;

 

(7)     Each New Term B Lender and the Administrative Agent are willing, on the
terms and subject to the conditions set forth below, to consent to such
amendments of the Existing Credit Agreement; and

 

NOW THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.         Amendments to the Loan Documents. The Existing Credit
Agreement is, effective as of the Effective Date and subject to the satisfaction
of the conditions precedent set forth in Section 4 of this Agreement, amended as
follows:

 

(a)          By adding the following new defined terms to Section 1.01 in the
appropriate alphabetical order:

 

“Acquisition Transaction” means (a) a Permitted Acquisition for which a
certificate of a Responsible Officer is required to be delivered or (b) an
acquisition not permitted by the terms of this Agreement immediately prior to
the consummation of such acquisition.

 

“Amendment No. 6” means Amendment No. 6 to Credit Agreement, dated as of
June 22, 2015 among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

 

“Amendment No. 6 Effective Date” means the Effective Date as such term is
defined in Amendment No. 6.

 

 
 

--------------------------------------------------------------------------------

3 

 

 

(b)          Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting clauses (c) and (d) (including the table contained therein) from the
definition of Applicable Rate and replacing such clauses with the following new
clause (c):

 

“and (c) in respect of the Term B Facility, 2.00% per annum for Base Rate Loans
and 3.00% per annum for Eurodollar Rate Loans.”

 

(c)          Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new language to the end of the first sentence of the
definition of Repricing Transaction:

 

“, in each case, other than in connection with any Acquisition Transaction.”

 

(d)          Section 2.05(a)(i) of the Existing Credit Agreement is hereby
amended by replacing the last sentence thereof with the following:

 

“Notwithstanding the foregoing provisions of this Section 2.05(a) or anything in
this Agreement or any other Loan Document to the contrary, in the event that, on
or prior to the first anniversary of the Amendment No. 6 Effective Date, the
Borrower Representative (a) makes any prepayment of Term B Loans in connection
with any Repricing Transaction, the Borrower Representative shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term B
Lenders, a prepayment premium equal to 1% of the amount of the Term B Loans
being prepaid or (b) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower Representative shall pay to the
Administrative Agent, for the ratable account of each of the non-consenting Term
B Lenders to such amendment whose Term B Loans are required to be assigned
pursuant to Section 10.13, a prepayment premium equal to 1% of the aggregate
amount of the applicable Term B Loans of such non-consenting Term B Lenders
outstanding immediately prior to such amendment.”

 

SECTION 2.          Continuation of Existing Term B Loans and Additional Term B
Loans.

 

(a)          On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Section 4 hereof, each Continuing Term B Lender agrees
that an aggregate principal amount of its Existing Term B Loans equal to the
amount notified to such Continuing Term B Lender by the Administrative Agent
will be continued as New Term B Loans (the “Continued Term B Loans”) as of the
Effective Date in each case for the applicable Borrower(s).

 

(b)          On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Section 4 hereof, each Additional Term B Lender agrees
to make Additional Term B Loans equal to the amount notified to such Additional
Term B Lender by the Administrative Agent (but in no event greater than the
amount such Person committed to make as Additional Term B Loans) on the
Effective Date in each case for the applicable Borrower(s) and shall be a
“Lender” under the Credit Agreement as of such date.

 

(c)          On the Effective Date, the applicable Borrower shall apply the
proceeds of the Additional Term B Loans (if any) to (i) prepay in full the
principal amount of all Existing Term B Loans, other than Continued Term B
Loans, (ii) pay all accrued and unpaid interest on the aggregate principal
amount of the Existing Term B Loans being so prepaid and (iii) pay to all
Non-Continuing Term B Lenders all indemnities, cost reimbursements and other
Obligations, if any, then owed to the Non-Continuing Term B Lenders under the
Credit Agreement (prior to the effectiveness of this Amendment). Upon the
Effective Date, each Existing Term B Lender will be deemed to have waived any
prior notice of such prepayment otherwise required pursuant to the Credit
Agreement. The commitments of the Additional Term B Lenders and the continuation
undertakings of the Continuing Term B Lenders are several and no such New Term B
Lender will be responsible for any other New Term B Lender’s failure to make or
acquire by continuation New Term B Loans. Notwithstanding anything herein or in
the Credit Agreement to the contrary, (x) the aggregate principal amount of the
New Term B Loans will not exceed the aggregate principal amount of the Existing
Term B Loans outstanding immediately prior to the Effective Date and (y) the
Existing Term B Loans will be replaced and refinanced in their entirety by the
New Term B Loans. Each of the parties hereto acknowledges and agrees that the
terms of this Amendment do not constitute a novation but, rather, an amendment
of the terms of a pre-existing Indebtedness and related agreement, as evidenced
by the Existing Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

4 

 

 

SECTION 3.          Acknowledgement. On and after the Effective Date: (a) the
New Term B Loans shall be deemed to be Term B Loans for all purposes under the
Credit Agreement and the other Loan Documents, (b) no Existing Term B Loans
shall remain outstanding and (c) except as previously set forth in this
Amendment, the New Term B Loans shall otherwise have all of the same terms set
forth in the Existing Credit Agreement as the Existing Term B Loans.
Notwithstanding any provision hereof or any implication to the contrary, the
provisions of the Credit Agreement with respect to indemnification and
reimbursement of costs and expenses shall continue in full force and effect with
respect to, and for the benefit of, each Existing Term B Lender prior to the
Effective Date in respect of such Lender’s Existing Term B Loans under the
Credit Agreement prior to the Effective Date.

 

SECTION 4.         Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Effective Date”) when, and only when, each of the
following conditions have been satisfied or waived in accordance with the terms
therein:

 

(a)          The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrowers, the other Loan Parties and the Term B
Lenders (including Joinder Agreements, as necessary, in respect of the Existing
Term B Loans of any Non-Continuing Term B Lender);

 

(b)          The Borrowers shall have paid all reasonable fees and expenses
(including the reasonable fees and expenses of Paul Hastings LLP) incurred in
connection with the preparation, negotiation and execution of this Amendment and
other matters relating to the Existing Credit Agreement to the extent invoiced
prior to the date hereof; and

 

(c)          Prior to and after giving effect to the Amendment, (i) the
representations and warranties of the Borrowers and each other Loan Party
contained in the Existing Credit Agreement and each other Loan Document
(including in Section 6 hereof) shall be true and correct in all material
respects on and as of the date hereof; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates and (ii) no Default shall exist, or would result on the
date hereof before or after giving effect to the effectiveness of this
Amendment.

 

(d)          The Borrowers shall have applied, concurrently with the
continuation of the Existing Term B Loans as Continued Term B Loans and the
making of the Additional Term B Loans, the proceeds of the Additional Term B
Loans, (if any), to (i) prepay in full the principal amount of all Existing Term
B Loans, other than Continued Term B Loans, (ii) pay all accrued and unpaid
interest on the aggregate principal amount of the Existing Term B Loans being so
prepaid and (iii) pay to all Non-Continuing Term Lenders all indemnities, cost
reimbursements and other Obligations, if any, then due and owing to such
Non-Continuing Term Lenders under the Credit Agreement (prior to the
effectiveness of this Amendment).

 

 
 

--------------------------------------------------------------------------------

5 

 

 

(e)          The Additional Term B Lenders shall have received all documentation
and other information reasonably requested by them at least three (3) days prior
to the Closing Date that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

 

SECTION 5.          Consent and Affirmation of the Loan Parties. Each Loan Party
hereby consents to the amendment of the Existing Credit Agreement effected
hereby and confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which such Loan Party is a party is, and the
obligations of such Loan Party contained in the Existing Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the validity, perfection and priority of existing security interests
granted by such Loan Party in favor of the Secured Parties pursuant to the Loan
Documents in the Collateral described therein shall continue unimpaired with the
same priority to secure the obligations of the Loan Parties under the Existing
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents and in the case of any Guarantor, its Guarantee of the
Obligations, as and to the extent provided in the Loan Documents, shall continue
in full force and effect.

 

SECTION 6.          Confirmation of Representations and Warranties. (a) Each
Loan Party hereby represents and warrants, on and as of the date hereof, that
the representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the date hereof, before and after
giving effect to this Amendment, as though made on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date provided, that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

 

(a)          Each Loan Party represents and warrants, on and as of the date
hereof, that: (i) it has the requisite power to execute and deliver this
Amendment, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby has been
duly and validly taken; (ii) this Amendment has been duly authorized, executed
and delivered by it; and (iii) no action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery of this Amendment except
for such actions, consents, approvals, registrations or filings, the failure of
which to be obtained or made could not reasonably be expected to have a Material
Adverse Effect.

 

(b)          Each Loan Party hereby acknowledges that it has been provided with
a copy of each of the Existing Credit Agreement and the other Loan Documents.

 

(c)          Each Loan Party hereby represents and warrants that, on and as of
the date hereof, no event has occurred and is continuing that constitutes a
Default.

 

 
 

--------------------------------------------------------------------------------

6 

 

 

SECTION 7.          Reference to and Effect on the Credit Agreement.

 

(a)          On and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder” or “hereof’, and in each other Loan
Document to “the Credit Agreement”, “thereunder” or “thereof”, or in each case
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

 

(b)          The Credit Agreement as specifically amended by this Amendment, is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. This Amendment shall be a “Loan Document” for purposes
of the definition thereof in the Existing Credit Agreement.

 

(c)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Existing
Credit Agreement or any other Loan Document.

 

SECTION 8.         Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or in “pdf” or similar format by electronic mail shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

SECTION 9.          Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 10.        Headings. Section headings are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

SECTION 11.        Severability. In case any provision in or obligation
hereunder shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired hereby.

 

SECTION 12.        Notices; Successors; Waiver of Jury Trial. All communications
and notices hereunder shall be given as provided in the Existing Credit
Agreement. The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

 

SECTION 13.        No Novation, Etc. This Amendment shall not constitute a
novation of any amount owing under the Existing Credit Agreement and all amounts
owing in respect of principal, interest, fees and other amounts pursuant to the
Existing Credit Agreement and the other Loan Documents shall, to the extent not
paid or exchanged on or prior to the date hereof, shall continue to be owing
under the Existing Credit Agreement or such other Loan Documents until paid in
accordance therewith.

 

[Remainder of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

 

MGOC, INC.

 

 

 

 

 

By:____/s/ James F. Woodward___________

 

Name: James F. Woodward

 

Title: Vice President and Treasurer

 

 

 

 

 

LIN TELEVISION CORPORATION

 

 

      By: ____/s/ James F. Woodward___________   Name: James F. Woodward  
Title: Senior Vice President and Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

 

MEDIA GENERAL, INC.

 

 

 

 

 

By: ____/s/ James F. Woodward___________

 

Name: James F. Woodward

  Title: Senior Vice President and Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

 

BIRMINGHAM BROADCASTING CO., INC.
BIRMINGHAM BROADCASTING (WVTM-TV) LLC
BLOCKDOT, INC.
MGDT, INC.
MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC
MEDIA GENERAL COMMUNICATIONS, INC.
MEDIA GENERAL OPERATIONS, INC.
NES II, INC.
PROFESSIONAL COMMUNICATIONS SYSTEMS, INC.
VIRGINIA PAPER MANUFACTURING CORP.
MEDIA GENERAL BROADCASTING, LLC
YOUNG BROADCASTING SHARED SERVICES, INC.
LAT, INC.
YBT, INC.
YBK, INC.
YOUNG BROADCASTING OF ALBANY, INC.
YOUNG BROADCASTING OF DAVENPORT, INC.
YOUNG BROADCASTING OF GREEN BAY, INC.
YOUNG BROADCASTING OF KNOXVILLE, INC.
YOUNG BROADCASTING OF LANSING, INC.
YOUNG BROADCASTING OF LOUISIANA, INC.
YOUNG BROADCASTING OF RAPID CITY, INC.
YOUNG BROADCASTING OF RICHMOND, INC.
YOUNG BROADCASTING OF SAN FRANCISCO, INC.
YOUNG BROADCASTING OF SIOUX FALLS, INC.
YOUNG BROADCASTING OF NASHVILLE LLC
YOUNG BROADCASTING, LLC
WHTM ACQUISITION LLC

 

 

 

 

  By: ____/s/ James F. Woodward___________   Name: James F. Woodward   Title:
Vice President and Treasurer


 



 



[Signature Page to Amendment No. 6]

 



 
 

--------------------------------------------------------------------------------

 

 

 

 

WATE, G.P.

 

 

 

By: YOUNG BROADCASTING OF KNOXVILLE, INC.,
its Managing Partner

          By:____/s/ James F. Woodward___________   Name: James F. Woodward  
Title: Vice President and Treasurer           WKRN, G.P.       By: YOUNG
BROADCASTING OF NASHVILLE, LLC,
its Managing Partner           By:____/s/ James F. Woodward___________   Name:
James F. Woodward   Title: Vice President and Treasurer           KLFY, L.P.    
  By: YOUNG BROADCASTING OF LOUISIANA, INC.,
its General Partner           By: ____/s/ James F. Woodward___________   Name:
James F. Woodward   Title: Vice President and Treasurer

 

 



 



[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

 

WTNH Broadcasting LLC
TVL Broadcasting LLC
WOOD Television LLC
Primeland LLC
North Texas Broadcasting LLC
KXTX Holdings LLC
KXAN LLC
LIN Digital Media LLC
LIN Digital LLC
LIN Mobile, LLC
Federated Media Publishing LLC

 

 

 

 

 

 

 

By: ____/s/ James F. Woodward___________

  Name: James F. Woodward   Title: Senior Vice President and Chief Financial
Officer               Indiana Broadcasting, LLC
WAVY Broadcasting, LLC
WIVB Broadcasting, LLC
WWLP Broadcasting, LLC
WOOD License Co., LLC
LIN of Alabama, LLC
LIN of Colorado, LLC
LIN of New Mexico, LLC
LIN of Wisconsin, LLC
LIN License Company, LLC       By: lin television corporation,
its Sole Member               By: ____/s/ James F. Woodward___________   Name:
James F. Woodward   Title: Senior Vice President Chief Financial Officer

 

  



 



[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

 

TVL Broadcasting of Rhode Island, LLC
LIN Studios, LLC
WDTN Broadcasting, LLC

 

 

 

By: TVL BROADCASTING LLC,
its Sole Member

              By: ____/s/ James F. Woodward___________   Name: James F. Woodward
  Title: Senior Vice President Chief Financial Officer       LIN TELEVISION OF
TEXAS, L.P.       By: lin television of texas inc.,   its General Partner      
By____/s/ James F. Woodward___________   Name: James F. Woodward   Title: Senior
Vice President Chief Financial Officer               LIN TELEVISION OF TEXAS,
INC.       By: ____/s/ James F. Woodward___________   Name: James F. Woodward  
Title: Senior Vice President Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

By:____/s/ Yvonne Brazier_______________
Name: Yvonne Brazier
Title: Manager, Agency

 

 

 

[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

[Executed Lender Consents are on file with the Administrative Agent]

 

 

 

[Signature Page to Amendment No. 6]

 

 
 

--------------------------------------------------------------------------------

 

 

LENDER CONSENT TO AMENDMENT NO. 6

 

LENDER CONSENT (this “Lender Consent”) to Amendment No. 6, to be dated on or
about June 22, 2015 (“Amendment”), to that certain Credit Agreement, dated as of
July 31, 2013 among the Borrowers, the Lenders party thereto and Royal Bank of
Canada, as administrative agent (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date of the Amendment,
including as amended by Technical Amendment to Credit Agreement, dated as of
November 12, 2013, as amended and restated by Amendment No. 1 to Credit
Agreement, dated as of April 15, 2014, as amended by Incremental Facility
Amendment No. 1 to Credit Agreement, dated as of August 29, 2014, as amended by
Amendment No. 2 to Credit Agreement, dated as of October 28, 2014, as amended by
Amendment No. 3 to Credit Agreement, dated as of November 7, 2014, as amended by
Incremental Facility Amendment No. 2 to Credit Agreement and Incremental Joinder
Agreement, dated as of December 19, 2014, as amended by Amendment No. 4 to
Credit Agreement, dated as of January 22, 2015 and as amended by Amendment No. 5
to Credit Agreement, dated as of May 8, 2015, the “Existing Credit Agreement”;
the Existing Credit Agreement, as amended by the Amendment and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used by not defined herein have the
meanings assigned to them in the Amendment or the Credit Agreement, as
applicable.

 

[Check one of the first two boxes and fill out the chart below; you may also, at
your option, check the third box and then fill out the third column of the chart
below accordingly]

 

 

 ☐

The undersigned Term B Lender hereby irrevocably and unconditionally approves of
and consents to the Amendment and consents to continue 100% of the outstanding
principal amount of the Term B Loans held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) into a New Term B Loans in
a like principal amount, as set forth in the chart below.

     

 

 ☐

The undersigned Term B Lender hereby irrevocably and unconditionally approves of
and consents to the Amendment and (a) elects to have 100% of the outstanding
principal amount of the Term B Loans held by such Lender be repaid by the
Administrative Agent on the Effective Date and (b) consents to purchase New Term
B Loans in a like principal amount from the Administrative Agent, as set forth
in the chart below. Such Lender agrees that its signature hereto shall
constitute its signature as Assignee to the Assignment and Assumption Agreement
attached hereto and that it shall be bound by such Assignment and Assumption
Agreements in all respects.

     

 

 ☐

The undersigned Term B Lender hereby requests to purchase Additional Term B
Loans up to an aggregate principal amount no greater than $_______________. Such
Lender agrees that its signature hereto shall constitute its signature as
Assignee to the Assignment and Assumption Agreement attached hereto reflecting
such purchase and that it shall be bound by such Assignment Agreement in all
respects.

     

[Please fill out the chart on the next page.]

 

 
 

--------------------------------------------------------------------------------

2 

 

 

Name of Existing
Term B Lender

Outstanding Amount of Existing Term B Loans Continued

Additional Term B Loans

 

$_______________

$_______________

 

$_______________

$_______________

 

$_______________

$_______________

 

$_______________

$_______________

 

$_______________

$_______________

 

$_______________

$_______________

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized officer.

 

 

 

 

 

 

 

[NAME OF INSTITUTION] 1

             
By:                                                                                                                                                                                           
  Name:   Title:       If a second signature is necessary:              
By:                                                                                                                                                                                           
  Name:   Title:

 


 

 

  

--------------------------------------------------------------------------------

1 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

 

 
 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignors hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions set forth in Annex I hereto
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, Guarantee
Obligations) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

 

1.         Assignor[s]: __________________________

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.         Assignee: __________________________

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3.         Borrowers:     MGOC, Inc, a Virginia corporation and LIN Television
Corporation, a Delaware corporation.

 

4.         Administrative Agent: Royal Bank of Canada, as the administrative
agent under the Credit Agreement.

 

5.         Credit Agreement: Credit Agreement dated as of July 31, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time) among
the Borrowers, the Lenders from time to time party thereto and Royal Bank of
Canada, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer.

 

--------------------------------------------------------------------------------

2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

 
 

--------------------------------------------------------------------------------

2 

 

 

6.         Assigned Interest[s]:

 

Assignor[s]3

Assignee

Facility Assigned4

Aggregate Amount of Commitment/Loans for all Lenders5

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment / Loans6

     

$

$

%

     

$

$

%

     

$

$

%

 

 

Effective Date: June [●] , 2015 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR, BUT IN ANY EVENT NOT PRIOR TO JUNE 22, 2015].

 

 

 

 

 

--------------------------------------------------------------------------------

3 List each Assignor, as appropriate.

 

4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term B Commitment”, etc.).

 

5 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]
[See Lender Consent]

 

 

[Signature Page to Assignment and Assumption]

 



 
 

--------------------------------------------------------------------------------

 

 

 

ASSIGNEE
[NAME OF ASSIGNEE]


 

 

 

By: _________________________________

  Title:

 

 

[Signature Page to Assignment and Assumption]

 

 
 

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1         Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (v) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee,
and (vii) it is not a Defaulting Lender or a Disqualified Institution, as such
terms are defined in the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to the Assignee for amounts which have accrued from, including and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to the Assignee.

 

 
 

--------------------------------------------------------------------------------

1-2 

 

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF JOINDER7

 

JOINDER, dated as of June 22, 2015 (this “Joinder”), by and among [●] (each, a
“New Term B Lender” and, collectively, the “New Term B Lenders”), MGOC, INC.
(the “Borrower Representative”), LIN Television Corporation (the “LIN Borrower”
and, together with the Borrower Representative, the “Borrowers”) and ROYAL BANK
OF CANADA (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to (a) Credit Agreement dated as of July 31,
2013 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, including as amended and restated by Amendment No. 1
to Credit Agreement, dated as of April 15, 2014, as amended by Amendment No. 2
to Credit Agreement, dated as of October 28, 2014, as amended by Amendment No. 3
to Credit Agreement, dated as of November 7, 2014, as amended by Incremental
Facility Amendment No. 2 to Credit Agreement and Incremental Joinder Agreement,
dated as of December 19, 2014, as amended by Amendment No. 4 to Credit
Agreement, dated as of January 22, 2015 and as amended by Amendment No. 5 to
Credit Agreement, dated as of May 8, 2015, the “Existing Credit Agreement”; the
Existing Credit Agreement, as amended by the Amendment and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Media General Inc. (“Holdings”), the Borrowers, the
subsidiaries of Holdings party thereto, Royal Bank of Canada, as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer and the Lenders from
time to time party thereto and (b) that certain Amendment No. 6 to Credit
Agreement, dated as of the date hereof (the “Amendment”). Capitalized terms used
by not defined herein have the meanings assigned to them in the Credit Agreement
or the Amendment, as applicable;

 

WHEREAS, pursuant to the terms of the Amendment, the Borrowers have established
New Term B Loans with Continuing Term B Lenders and/or Additional Term B
Lenders; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B Lenders may become Lenders pursuant to one or more Joinders to the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Term B Lender hereby agrees to make New Term B Loans to the
applicable Borrower(s) in the amount notified to such Additional Term B Lender
by the Administrative Agent but not to exceed the amount set forth on its
signature page hereto pursuant to and in accordance with the Credit Agreement.
The New Term B Loans provided pursuant to this Joinder to the Credit Agreement
shall for all purposes be and constitute Term B Loans under, and shall be
subject to all of the terms and provisions in, the Credit Agreement and shall
further be subject to the conditions set forth in the Credit Agreement, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the guarantees and security interests created by the Credit
Agreement and the Collateral Documents. Each Additional Term B Lender, the
Borrowers and the Administrative Agent acknowledge and agree that the New Term B
Loans provided pursuant to this Joinder shall constitute Term B Loans for all
purposes of the Credit Agreement and the other applicable Loan Documents.

 

 

--------------------------------------------------------------------------------

7 To be filled out by Additional Term B Lenders

 

 
 

--------------------------------------------------------------------------------

2 

 

 

Each Additional Term B Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, any other Agent or any other
Additional Term B Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

Upon (i) the execution of a counterpart of this Joinder by each Additional Term
B Lender, the Administrative Agent and the Borrowers and (ii) the delivery to
the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B Lenders shall become Term B Lenders under the Credit
Agreement, effective as of the Effective Date (as defined in the Amendment).

 

For each Additional Term B Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B Lender
may be required to deliver to the Administrative Agent pursuant to the Credit
Agreement.

 

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

This Joinder is a “Loan Document.”

 

This Joinder, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

THIS JOINDER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

Any term or provision of this Joinder which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Joinder or affecting the validity or
enforceability of any of the terms or provisions of this Joinder in any other
jurisdiction. If any provision of this Joinder is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

       

 

[NAME OF ADDITIONAL TERM B LENDER]

 

 

 

 

      By: ______________________________________   Name:   Title:              
If a second signature is necessary:               By:
______________________________________   Name:   Title:               Maximum
Amount of Additional Term B Loans:       $__________________________

 

 
 

--------------------------------------------------------------------------------

 

 

 

MGOC, INC.

 

 

By:                                                                                                                             

Name: James F. Woodward
Title: Vice President and Treasurer

 

 

LIN TELEVISION CORPORATION

 

 

By:                                                                                                                         

Name: James F. Woodward
Title: Senior Vice President and Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 4]

 

 
 

--------------------------------------------------------------------------------

 

 

Accepted:

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

 

 

By: ______________________________________
Name:
Title:

 

 

 

[Signature Page to Amendment No. 4]